                                                                                        1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

     ANTHONY NUNES, JR., ANTHONY
     NUNES, III, and NUSTAR FARMS, LLC,

                   Plaintiffs,

           vs.                                              No. C20-4003-CJW

     RYAN LIZZA and
     HEARST MAGAZINE MEDIA, INC.,                           TRANSCRIPT OF
                                                            16(b) and 26(f)
                   Defendants.                              SCHEDULING CONFERENCE
                                                     /




              The Telephonic Hearing held before the Honorable
     Mark A. Roberts, Magistrate Judge of the United States
     District Court for the Northern District of Iowa, at the
     Federal Courthouse, 111 Seventh Avenue Southeast, Cedar
     Rapids, Iowa, December 3, 2020, commencing at 8:57 a.m.




           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 1 of 48
                                                          the transcript.
                                                                                        2



     APPEARANCES

     For the Plaintiffs:               STEVEN SCOTT BISS, ESQ.
                                       Law Office of Steven S. Biss
                                       Suite 102
                                       300 West Main Street
                                       Charlottesville, VA 22903

     For the Defendants:               JONATHAN R. DONNELLAN, ESQ.
                                       NATHANIEL S. BOYER, ESQ.
                                       SARAH PARK, ESQ.
                                       The Hearst Corporation
                                       Suite 40th Floor
                                       300 West 57th Street
                                       New York, NY 10019

                                       MICHAEL A. GIUDICESSI, ESQ.
                                       Faegre, Drinker, Biddle & Reath
                                       33rd Floor
                                       801 Grand Avenue
                                       Des Moines, IA 50309

     Transcribed from      Shelly Semmler, RMR, CRR
     digital recording by: 320 Sixth Street
                           Sioux City, IA 51101
                           (712) 233-3846




           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 2 of 48
                                                          the transcript.
                                                                                        3



 1                  THE COURT:        Good morning.          The case before the

 2   Court is Nunes versus Ryan Lizza, et al.                        I understand we

 3   have Mr. Biss on for the plaintiff; is that correct?

 4                  MR. BISS:        Yes, sir.        Good morning, Judge.

 5                  THE COURT:        Good morning.          For the defendants I

 6   understand we have Mr. Donnellan, Mr. Giudicessi,

 7   Mr. Boyer, and Ms. Park.               Did I miss anybody?

 8                  UNIDENTIFIED MALE VOICE:                That's everyone, Your

 9   Honor.      Good morning.

10                  THE COURT:        Good morning.          We have a lot on our

11   plates this morning.             And I've read the letters from both

12   sides and looked at the docket some.                      I think just as

13   kind of a checklist for me so I don't miss anything, I'm

14   going to kind of start with the letter from Mr. Boyer,

15   not that I agree with everything in it, but I think it's

16   a good outline of what I think we need to deal with this

17   morning, the first being, I believe, the proposed

18   scheduling order.            And I appreciate you sending a

19   proposed scheduling order and narrowing down the issues.

20   It seems to me -- Mr. Biss, you certainly correct me if

21   I'm wrong -- that the remaining issue is how long

22   discovery is expected to take.                  And obviously you would

23   like it to get to trial a little sooner than the

24   defendants, it appears.

25          I hope you know that this case -- well, I don't

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 3 of 48
                                                          the transcript.
                                                                                        4



 1   think I'm going out on a limb by saying this isn't the

 2   run-of-the-mill case for the Northern District of Iowa,

 3   probably for many courts.                So looking through it, it

 4   looks like there might be more discovery issues than

 5   sometimes we see.            At least there are early on.                 And I

 6   think I'm inclined to go with the defendants' proposal

 7   with a little bit of a longer period of time for

 8   discovery to be completed.

 9          I think those of you who've practiced in the

10   Northern District of Iowa know that we're not in the

11   practice of setting deadlines and routinely kicking the

12   can down the road.            So it might provide you a little bit

13   of comfort, Mr. Biss, that none of the parties should

14   expect additional continuances without extenuating

15   circumstances.          So I think that addresses the issues on

16   the proposed scheduling order, and we'll get one out.

17          Is there anything else we need to talk about on --

18   with respect to the scheduling order?                      The other

19   deadlines and the length of time for them seem to be

20   workable within the parameters that are in the scheduling

21   worksheet.

22          Hearing nothing, I'm moving on to Roman numeral 2,

23   the responses and objections to NuStar's document

24   requests.       It seems like maybe after the continued meet

25   and confer that perhaps the resolution of the motion to

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 4 of 48
                                                          the transcript.
                                                                                         5



 1   compel is sort of wholly dependent upon getting a

 2   proposed protective order actually in place.                          Is -- am I

 3   correct on that?

 4                  UNIDENTIFIED MALE VOICE:                This is --

 5                  MR. BISS:        Judge --

 6                  UNIDENTIFIED MALE VOICE:                Go ahead.       Go ahead.

 7                  MR. BISS:        I was just going to say -- this is

 8   Steve Biss, Judge -- I think that's correct, and I'll --

 9   subject to my colleagues responding.

10                  UNIDENTIFIED MALE VOICE:                Yes, that is correct,

11   Your Honor.

12                  THE COURT:        Okay.      Then let's visit then about

13   the proposed protective order.                  I take it the only

14   remaining issue with the protective order is sort of

15   highlighted or literally highlighted in the track changes

16   document and it has mainly to do with whether people

17   other than testifying experts would be allowed to see

18   documents and the plaintiffs' concern that sensitive

19   documents might leak.              I guess I'll hear from you about

20   that, Mr. Biss, since that's your concern.

21                  MR. BISS:        Yes, sir.        Thank you, Judge.            You

22   hit the nail right on the head.                   We are -- we're -- my

23   clients are very concerned about leaks.                       And when I say

24   leaks, I mean disclosures to third parties.

25          For instance, of course, as we alleged in the

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 5 of 48
                                                          the transcript.
                                                                                        6



 1   amended complaint and as the Court may know, after this

 2   article was published in September of 2018, there were

 3   immediate and basically incessant threats of reporting my

 4   clients to ICE or other government authorities,

 5   accusations that my clients are committing federal crimes

 6   and violating the law.              It's been nonstop, Judge.                I

 7   mean, it's been nonstop.               We produced in discovery some

 8   of the voice recordings that we had received at the time

 9   of the 26(a) disclosures.                I think there's more.

10          So that's one of the concerns about -- about leaking

11   or disclosure of counsel's eyes only information.                            That's

12   really what we're talking about is information that's

13   designated as counsel's eyes only.

14          My clients are also concerned about CNN.                        They're

15   also concerned about camera crews showing up at either

16   the dairy farm or at the homes of their workers.                            And

17   it's a real -- these are real concerns.                       It's not a

18   speculative concern.             After this article was published

19   September 30, 2018, either on that day or the very next

20   day, CNN camera crews showed up in Sibley, and it is --

21   it can only lead to what I'll call disastrous results for

22   this case, to have camera crews showing up at witnesses'

23   homes.      It will do no good.             And I can elaborate on that

24   if the Court wants me to.

25          But it seems to me that we want to have a -- both

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 6 of 48
                                                          the transcript.
                                                                                        7



 1   parties want to have a full and fair opportunity to

 2   develop the evidence, to litigate their respective

 3   positions.        And so the concerns my client has about the

 4   highly sensitive nature of their employment information

 5   and their hiring information warrants extra -- warrants

 6   some extra protection and careful consideration here.

 7          The other thing that I want to call to the Court's

 8   attention is recently we've had -- we've had people

 9   trespassing on the dairy farm, installing all sorts of

10   signs and things like that.                 And again, it just

11   reenforces my clients' concerns about the disclosure of

12   information about their workers, about their hiring

13   documents and things like that.                   So that's the main

14   concern here about the leaking.

15          When I -- and I will say this, that my colleagues

16   and I have worked really hard on this protective order.

17   I want to -- I do -- I like to give credit, Judge, where

18   credit's due.         And credit's due I think to all counsel

19   here to try to put together a document that will

20   facilitate discovery.              That's the goal here.              The goal is

21   to facil -- my goal -- and I think it's shared by my

22   colleagues -- is to facilitate discovery and to put

23   together a framework that allows for what I call a

24   pragmatic approach to litigation, that is, one that

25   allows the parties to conduct their respective

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 7 of 48
                                                          the transcript.
                                                                                         8



 1   litigation, their discovery and things like that, but at

 2   the same time recognizes that both parties with regard to

 3   certain information share a desire to protect it.

 4          And I think that when I put together the counsel's

 5   eyes only paragraph 8, my intention was to address the

 6   concern about disclosure.                And my concern with the

 7   redline, with the document I think Your Honor's looking

 8   at and that we're all looking at here, my concern with

 9   the revisions proposed by opposing counsel is that it's

10   too broad now because what they're proposing is that it

11   not only be -- that the counsel's eyes not only be

12   limited -- be able to be disclosed to counsel but outside

13   vendors.

14          Now, I can't con -- we can't control that.                         Once it

15   goes to outside vendors, there is no way to control it.

16   And I would suggest that's too broad.

17          Now, again, with regard to court reporters, I had

18   proposed court reporters who are engaged to take

19   depositions or hearings in the case but limited -- but

20   limited to documents can't be presented to the court

21   reporters, documents can be open only to transcribe

22   testimony but can't -- but can't be given to the court

23   reporters generally.             Again, the goal here is to ensure

24   to the best we can ensure that documents don't get

25   leaked.

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 8 of 48
                                                          the transcript.
                                                                                           9



 1          With regard to outside independent persons, I think

 2   that category is too broad.                 What I proposed was

 3   testifying experts.             I think my colleagues wanted to have

 4   some flexibility there and be able to disclose counsel's

 5   eyes only documents to consulting experts.

 6          Your Honor, I would suggest the only person who

 7   really needs to see these documents, these kinds of

 8   documents, are testifying experts in the case.                           And then

 9   with regard to -- with regard to witness -- depositions

10   and things like that, we don't feel that these documents

11   need to be shown to any witnesses whatsoever.                          The

12   witnesses can be asked questions.                    For instance, will --

13   there's an individual who's identified in the article at

14   issue by the name of Flavio.                 The plaintiffs' documents

15   will identify Flavio.              They will identify various pieces

16   of evidence which I won't go into on this call but

17   various pieces of evidence that will identify Flavio's

18   Social Security Number, his address, et cetera,

19   et cetera.

20          All these are in our view highly, highly

21   confidential documents.               We don't want to have -- my

22   clients don't want to have their workers harassed.                             They

23   don't want to have their workers in fear of cameras

24   showing up at the door.               So during a deposition Flavio

25   can be asked questions.               In the deposition there's a --

           Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                           to purchase       67 copy
                                       a complete Filedof01/12/21   Page 9 of 48
                                                          the transcript.
                                                                                         10



 1   the protective order allows for the deposition to be

 2   effectively sealed or protected.                    He can be asked where

 3   he lives.        He can be asked what his Social Security

 4   Number is.         The documents don't need to be shown to the

 5   witness.

 6           And so, again, we would ask for the Court to enter

 7   the protective order, paragraph 8, that the plaintiffs

 8   proposed.

 9           The concern, Judge, is that once -- once the

10   documents get leaked by some person who is not

11   controllable, then the documents are gone.                          Then we've

12   lost -- we've lost the hard work that we've done here to

13   protect the privacy.              These third parties in my

14   respectful opinion, for instance, the workers at NuStar,

15   they deserve the maximum protection of their privacy, the

16   maximum that we can afford.

17           And it sort of -- those comments sort of dovetail

18   with one of the concerns that I raised in response to one

19   of the defendants' interrogatories, and that was I

20   propose to redact certain information on the documents.

21   For instance, I propose to redact certain of the digits

22   of the Social Security Number consistent with Rule 5.2,

23   redact certain of the personal identifiers so that,

24   again, we could ensure that the privacy of these third

25   parties is protected.

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 10 of 48
                                                           the transcript.
                                                                                         11



 1           So, Judge, that's 8 -- that's my response I think

 2   hopefully to Your Honor's question on 8 -- on paragraph

 3   8.    Again, I think the -- I think the proposals by the

 4   defendant are just too broad.                   And perhaps counsel can

 5   continue to work on that.                 But I just think as the

 6   proposal by the defendants exists -- I think it was a

 7   November 30 revision -- it's too broad.

 8           And then on -- then on paragraph 9 there's a --

 9   Mr. Boyer had deleted a sentence that I included.                             In

10   paragraph 9, Judge, the deleted material, the concern

11   there is -- and I would submit to Your Honor it's a

12   legitimate concern.             The concern is that the transmission

13   of documents through the internet is not secure.                             By any

14   stretch of the imagination, it's not secure.

15           And again, it dovetails with my concerns on

16   paragraph 8 about the privacy.                   We don't want any third

17   party who may or may not inadvertently receive documents

18   or hack into a law firm or hack into a outside vendor to

19   get access to this.

20           Now, that may seem farfetched in a perfect world,

21   but we don't live in a perfect world.                       And as Your Honor

22   knows, these -- and I think you actually made the comment

23   here.      These are not ordinary plaintiffs.                     These

24   plaintiffs are ordinary farmers.                    There's no question

25   about that.         They're dairy farmers in Sibley, Iowa, but

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 11 of 48
                                                           the transcript.
                                                                                           12



 1   they happen to be relatives of a United States

 2   Congressman who is an extremely high-profile individual

 3   and who is targeted every single day by people.

 4           So it should not -- it should be a concern about

 5   every -- by everybody that people would -- third parties

 6   would want to gain access, whether that's legally or

 7   illegally, to material related to this case that could be

 8   used to hurt Devin Nunes.                 And it's a major concern of

 9   ours.      We don't want this litigation interrupted for any

10   reason.       We don't want information being leaked out for

11   any reason.         We don't want any third parties to have

12   access to information for any reason.

13           And so I simply put a sentence in paragraph 9 that

14   the documents not be transmitted via the internet.                              For

15   instance, it's pretty easy to do.                     All of our counsel's

16   eyes only documents would consist, Judge, probably of 200

17   pages, maybe 300.            And it's very easy to print those off

18   and then Fed Ex them to counsel.                    So, I mean, Fed Ex,

19   again, is I think probably the most secure way.                            Or

20   perhaps counsel has a proposal for a -- you know, to

21   ensure that the documents are -- if they're transmitted

22   via the internet, they can be transmitted by some very

23   secure Virtual Private Network or something like that.

24           I'm not sophisticated enough, Judge, to know all

25   that computer stuff.              I have to tell you.             But I am

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 12 of 48
                                                           the transcript.
                                                                                         13



 1   sophisticated enough to know that people can hack into

 2   computers and they do it just about every minute of every

 3   day.

 4           So those are the only two -- those are the only two

 5   concerns.        I think otherwise, you know, we're agreed on

 6   every other provision in the revised protective order.                              I

 7   agree with the -- with 17 which is the 502(d) proviso.                              I

 8   agree with that.            I don't have any problem with that at

 9   all.

10           So I think, Judge, that's it.                  I don't think there's

11   anything else that the parties dispute or disagree with

12   on the -- on the protective order.

13                   THE COURT:        Okay.      Thank you, Mr. Biss.              I can

14   see this is kind of a multi-layered problem.                           You have

15   legitimate concerns about sanctity of people's Social

16   Security Numbers.            You've got legitimate concerns about

17   documents being leaked.

18           On the other hand, it does seem that the sort of

19   information that there's -- there doesn't seem to be a

20   claim that what the defendants are looking for isn't

21   relevant to their case and they need to look at this

22   information to ascertain if -- you know, the truth or the

23   falsity of the remaining claims in the lawsuit.

24           So as complicated as it may be, it kind of boils

25   down to an operational security sort of issue, and that

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 13 of 48
                                                           the transcript.
                                                                                           14



 1   is how these documents are transmitted and then how they

 2   are maintained to ensure the operational security.

 3           I don't know as limiting the people who can see

 4   these to testifying experts.                  I'm not sure what about

 5   that magical term that they're testifying as opposed to

 6   nontestifying makes it more or less secure.

 7           It seems to me that it still comes down to carefully

 8   disseminating them to people in a way that they can

 9   analyze the documents and determine whether those people

10   that they're looking at are properly documented or not

11   and then preserving the sanctity of that information so

12   it's not leaked.

13           And it kind of strikes me that the protective order

14   as it's written now -- and maybe it doesn't need to lay

15   that out.        But it seems to me that certainly Hearst is

16   sophisticated I would -- I would assume in its ability to

17   come up with some procedures for obtaining the documents,

18   making sure that only people who have a legitimate need

19   to know and who are analyzing for the purposes I've just

20   been discussing, those are the people who see them.                                 What

21   am I missing here from Hearst's perspective, and how is

22   that going to actually work in practice?

23                   MR. BOYER:        This is Nathaniel Boyer for Hearst,

24   Your Honor.         So I think you're -- you're getting it just

25   about right, Your Honor.                I would start from the top and

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 14 of 48
                                                           the transcript.
                                                                                         15



 1   say I think you are correct to say that paragraphs 8 and

 2   9 address different things.                  Eight is who can see the

 3   documents, and nine is the manner by which the

 4   document -- this traditional sentence which plaintiff

 5   wanted to add to 9 and 9 generally is the manner by which

 6   documents are distributed and making sure it's done in a

 7   certain way.

 8           Before (insufficient audio) me start with 8, and

 9   I -- I say this not lightly, but I am trying not to be a

10   little insulted by plaintiffs' concern that documents

11   which are produced on a counsel's eyes only basis would

12   leak to CNN or the like.                I -- this is -- we are officers

13   of the Court.          We take our obligations seriously, and

14   there is simply no reason to lead us or our agents we

15   engage and who sign on and agree to be bound by the terms

16   of the protective order and subject to the personal

17   jurisdiction of this Court for any issues that arise with

18   that that they would then be engaging in any sort of

19   untoward conduct.

20           So I -- while I can certainly understand why it

21   may -- plaintiffs may not have had a pleasant experience

22   as they perceive it when it comes to media coverage at

23   some point in time in the past, it's neither here nor

24   there.       It's something of a non sequitur.                    It's just a

25   (insufficient audio) concern when it comes to 8 as to who

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 15 of 48
                                                           the transcript.
                                                                                         16



 1   can see this.          And we need to be able to share these

 2   documents with these entities in order to (insufficient

 3   audio) our defense in this case.

 4           Your Honor hit the nail on the head when you said

 5   that there's a serious issue in this case as to the truth

 6   or falsity of the reporting and to share as is

 7   appropriate and subject to appropriate safeguards

 8   sensitive information with appropriate people that

 9   includes consulting experts.                  That includes experts.

10   That includes witnesses whom have a reasonable basis as

11   is set forth in the protective order to review the

12   documents.         That includes things like -- I believe we

13   have the outside vendors.                 That would be e-discovery

14   persons who just happen to host the document, for

15   example, on a platform which can be reviewed.

16           These are things which so long as the safeguards are

17   in place and this Court obviously we have no doubt and we

18   like to think that plaintiff has no doubt with the

19   Court's ability to enforce its own orders are bound by

20   the terms pursuant to paragraph 8.                     So that's the cat --

21   that's the question of who.

22           On the question of the safeguards concerning 9, I

23   mean, this -- plaintiffs' concerns that hacking could

24   occur, while, sure, I guess things can be hacked, I do

25   think it's rather speculative, and it's assuming that

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 16 of 48
                                                           the transcript.
                                                                                         17



 1   people are going to engage in criminal conduct of hacking

 2   in order to access documents to which they otherwise

 3   would not have access.

 4           The phrase that documents should not be transmitted

 5   by counsel or any person via the capital I, Internet,

 6   pretty broad -- I mean, are we talking just e-mails?

 7   Could you set up share drives in which things can be

 8   used?      I referenced the use of just the e-discovery

 9   vendor who obviously all these sorts of institutions

10   would have safeguards in place to try to do everything to

11   prevent hacking and password protections and everything

12   like that.         What about things like sending -- creating a

13   scan of a document so that you can save it on your

14   computer or it gets transmitted through a Local Area

15   Network?        I mean, if nothing else, this sentence that

16   plaintiff wants to add to 9 raises a whole host of

17   questions as to what it means.

18           We are happy to have a discussion about the vast

19   ways to safeguard what I think both parties can agree is

20   both sides will be producing sensitive confidential

21   information.          We have all the same interests in secure

22   systems as plaintiffs do, and I will certainly agree with

23   plaintiffs the parties are working collaterally to

24   address this concern.

25           But that sentence I just wanted to add I recommended

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 17 of 48
                                                           the transcript.
                                                                                         18



 1   cutting it because I -- we think it's at a minimum vague

 2   but probably too broad in order to accomplish whatever

 3   legitimate gains the parties may have here.

 4                   THE COURT:        Well --

 5                   MR. BOYER:        And that covers the two items, and

 6   I'm happy to answer any other questions the Court may

 7   have.

 8                   THE COURT:        Okay.      Thank you for that,

 9   Mr. Boyer.         I guess I'm leaning toward allowing the

10   defendant to be able to show or share information as it

11   needs with nontestifying experts.                     I'm sort of

12   sympathetic with Mr. Biss about not being the computer

13   person who could tell you how that's supposed to work,

14   but, of course, he may have -- and I think he should

15   have -- legitimate concerns.                  It seems unlikely that

16   Hearst Corporation is going to hire mom and pop

17   e-discovery service that has -- uses Google Docs or

18   something to manage the e-discovery in this case.

19           But I think it's appropriate for the parties to meet

20   and confer and come up with, you know, the who, how, and

21   the safeguards that are being put in place for

22   e-discovery and, you know, being able to get some

23   assurances from legitimate vendors about how any

24   documents in this case are going to be managed.

25           You know, I don't think you can have a very

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 18 of 48
                                                           the transcript.
                                                                                         19



 1   significant case in federal court anymore that involves

 2   many documents that you're not using a third-party vendor

 3   sometimes to, you know, get all the e-mails and get all

 4   the underlying documents and things like that and then

 5   manage them and sort them and search them and look for

 6   terms without using them.

 7           But I think you really need to in this case confer

 8   and find, you know, a legitimate vendor that has

 9   protections in place so that they're not being hacked by

10   anybody because it's not just people who might be

11   concerned about poking into Nunes' business.                           It might be

12   people who are looking for Social Security Numbers.

13           So I'm not inclined to prevent e-discovery in this

14   case as might be sort of included in that last sentence

15   in paragraph 9.           But I do think the parties, as I said,

16   need to meet and confer and come up with the details

17   about how that's actually going to be -- to be managed in

18   a way that's secure.

19           Do I have this document in Word form with the track

20   changes so that I can tinker with it as need be to tell

21   you what I'm going to ultimately enter or ultimately

22   enter the order?

23                   MR. BISS:        Judge, this is Steve Biss.                Yeah, it

24   was attached to the e-mail that I sent to Your Honor with

25   my -- with my letter.

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 19 of 48
                                                           the transcript.
                                                                                         20



 1                   THE COURT:        All right.

 2                   MR. BISS:        So you should have -- you should

 3   have it with the redline track changes in there.

 4                   THE COURT:        Okay.      I'll -- I'll look at that

 5   again more closely and accept and reject, but I think

 6   it's going to be on sort of the terms I talked about.

 7   I'm not -- I do -- I know I'm repeating myself.                            There

 8   does need to be security, but the plaintiff has made

 9   claims that it's necessary for the defendant to be able

10   to get that information and be able to analyze it with

11   appropriate experts.

12           So I think that takes us to Roman numeral 4,

13   plaintiffs' response to objections to defendants'

14   document requests.             Someone want to --

15                   MR. BOYER:        Yes, Your Honor.            This is Mr. Boyer

16   again for Hearst.            Would you like me to -- to kick that

17   off?

18                   THE COURT:        Well, let me see here.               I guess

19   let's kind of -- let's kind of break it down and go with

20   the individuals before just kind of -- kick our

21   individual items here rather than just kind of kick off

22   general discussion of it.

23           The first one appears to be the issues bearing on

24   the truth or substantial truth of the reporting.                             The

25   first objection is to the time period for the time of the

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 20 of 48
                                                           the transcript.
                                                                                          21



 1   documents that are going to be produced.                         I think that's

 2   on page 6.         Is that the first objection we need to talk

 3   about?

 4                   UNIDENTIFIED MALE VOICE:                Yes, Your Honor.            And

 5   this particular objection, it ends up being relevant to

 6   both the issue of the truth, falsity, or substantial

 7   truth of reporting and plaintiffs' allegation to prove

 8   damages depending on which documents you end up talking

 9   about in a given context.                 But yes, I can start off with

10   a time period if the Court would like to start there.

11                   THE COURT:        Well, let me -- let me tell you

12   what I'm thinking of doing here.                    I tell people sometimes

13   mostly facetiously that when I have these conferences I

14   get out my crystal ball and I tell people how it's likely

15   to come out if they were to spend their client's time and

16   money thoroughly briefing them, and that's sort of what

17   I'm doing here.

18           But I want to be really careful in this case to let

19   you know that that's all I'm doing here.                         You haven't had

20   an opportunity to fully brief these things, and I'm kind

21   of giving you my thumbnail view of how it's likely to

22   come out.        And sometimes that's all parties need to get

23   over a hurdle and get on with their discovery, but

24   obviously this is not the run-of-the-mill case, and there

25   may be cases or authorities that the parties might want

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 21 of 48
                                                           the transcript.
                                                                                         22



 1   to cite in a brief.             God forbid I would encourage people

 2   to file motions and briefs, but obviously if there are

 3   other records that we need to -- record we need to make

 4   on these, we can do that more formally.                        But that's all

 5   I'm really doing here in terms of some of these is

 6   telling you how I think it would come out.

 7           With that said, Mr. Boyer, if you wanted to say

 8   something more than you have here in your letter about

 9   the time period, please do.

10                   MR. BOYER:        I do think the letter covers the

11   time period under both the truth/falsity section and the

12   damages section, and I'm happy to answer -- elaborate and

13   answer any questions.              I will point out one thing which I

14   don't know if we hit upon directly in the letter or

15   didn't say clearly enough.

16           I am wholly unclear as to what the burden would be

17   on plaintiff for expanding the time period significantly

18   beyond what plaintiff has proposed.                      I understand, for

19   example, when it comes to financial records plaintiff has

20   an accountant.           I don't have -- it hasn't been made clear

21   to me that there's any burden associated with having the

22   accountant pull records from further back or further

23   forward or whatever it is.

24           So I just want to emphasize I have a -- in addition

25   to the points being made in the letter which we'd stand

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 22 of 48
                                                           the transcript.
                                                                                         23



 1   by and I can elaborate on, I was -- I don't know if I

 2   understand the burden would be on plaintiffs for

 3   producing them.

 4                   THE COURT:        Okay.      And then, Mr. Biss, you

 5   know, with the thought of, you know, what I'm seeing

 6   here -- and this isn't perhaps your sole opportunity if

 7   you wanted to make further record on it and if it -- if

 8   we need to, what's your thought on the time period?

 9                   MR. BISS:        So, Judge, the -- here's my thought

10   on the time period, and I start and I sort of end with

11   the article at issue in this case.

12           So we've done a -- we've done a thorough review of

13   the article as -- as the Court has done in connection

14   with the motions, as opposing counsel has done.                            And

15   there are -- there is only one instance in this article

16   in which the time period of the so-called unlawful

17   hirings is identified.               There's only one witness that is

18   identified in the article as being employed at NuStar and

19   who worked there for several years.                      And during the time

20   he worked there, he doesn't even say that he has any

21   firsthand knowledge of unauthorized workers.

22           But let's -- let's start with the time frame because

23   my issue on discovery, this issue, is proportionality and

24   relevance.         So I think my view is that in order for the

25   defendants to prove the truth and substantiality, they're

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 23 of 48
                                                           the transcript.
                                                                                         24



 1   going to have to identify when NuStar supposedly hired

 2   undocumented workers.              They're going to have to identify

 3   when this happened.

 4           And the first witness that they identify is somebody

 5   who's a woman or a man -- we think it's a woman -- who's

 6   supposedly highly connected in the Sibley, Iowa, Hispanic

 7   community.         And this person doesn't identify -- and she

 8   s -- and the source apparently told us that she sent

 9   workers to the farm and the -- Tony Nunes, Anthony Nunes

10   Junior, was aware of their illegal status, unauthorized

11   status.       But they don't tell you when.

12           And so my object -- so my -- so then I went to the

13   second source for context.                 And the second source then

14   says that he was there for roughly several years and he

15   left recently.           That's all they tell you about this

16   second source.

17           So our response was that the document production,

18   that the interrogatories need to be -- there needs to be

19   context here.          It's not -- it's unreasonable and

20   overbroad for the defendants to request us to produce

21   hiring records in 2006 because the defendants don't

22   claim -- and I have never heard it.                      They don't claim

23   that the article's about something that happened in 2006

24   or 7 or 8 or 9.           In fact, the only -- the only temporal

25   context, Judge, is several years, this second source,

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 24 of 48
                                                           the transcript.
                                                                                         25



 1   several years.           There's no other context in the article.

 2           So I proposed to produce records from 2015 to the

 3   end of 2018 because, of course, the period from October 1

 4   to the present is irrelevant.                   It doesn't matter.            The

 5   article's already published.

 6           So we objected on the grounds of relevance and,

 7   again, I would suggest proportionality of the needs --

 8   there's no need to produce any records from October of

 9   2018 forward because they could have no bearing on what's

10   at issue in this case.

11           That's my position on relevance and proportionality.

12   I proposed 2015, 2016, 2017, and the first 3 months of --

13   first 9 months of 2018 because that's relevant to what is

14   written in the article.                That's what the article is

15   about.       It couldn't be about more because they don't have

16   any sources who supposedly have knowledge of illegal

17   hiring practices in 2006.                 It just seems to me, Judge,

18   that that's way too -- the discovery as phrased is way

19   too broad.         And to require my clients to go back and look

20   for hiring records, bank records, and financial

21   statements and things back to 2006 is unreasonable.

22   That's our position there.

23           Now, to address Mr. Boyer's question, it is.                          It's a

24   substantial burden to go back and look for 14-year-old

25   bank records.          And I would submit, Judge, that they're

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 25 of 48
                                                           the transcript.
                                                                                             26



 1   not going to show anything anyway.                     What are they going

 2   to show?        Somebody paid for some gas, if they show

 3   anything.        Somebody paid a wage check.                  They're going to

 4   get all the other -- from the bank statements.                            They're

 5   going to get all that information from other documents.

 6           So I would submit that the time frame, the temporal

 7   issue here, needs to be -- the defendants need to tell

 8   the Court what's the time frame that's relevant to your

 9   defense?        What's the time frame?              It couldn't be '06 when

10   NuStar was formed.             It couldn't be '07 or '08 or '09.

11           And so we would ask the Court to limit the -- limit

12   the discovery to a time frame that is related, reasonably

13   related, to the allegations in the article itself.

14   That's I think on the -- that's my response on the

15   temporal one.

16           And it is a -- I don't know -- I can't tell the

17   Court and I can't tell opposing counsel how far back they

18   retain documents.            They may have a retention policy.                      I

19   don't know what it is right now because I haven't

20   addressed that with them.                 But there may be a retention

21   policy.       It may very well be that they only have

22   documents going back seven years                    I'm guessing, seven

23   years, ten years.            I don't know what their retention

24   policy or what the -- what the law requires them to do.

25   But, again, Judge, I think it needs to be -- we need to

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 26 of 48
                                                           the transcript.
                                                                                         27



 1   have discovery tailored in this case.

 2                   THE COURT:        Well --

 3                   MR. BISS:        And to further address Mr. Boyer's

 4   question, is there -- is there a burden for producing the

 5   I-9s or the Iowa wage reports, these are not lengthy

 6   documents, Judge.            I mean, I'm not going to tell the

 7   Court there is a -- there's a burden to have NuStar

 8   forward -- forward the documents, these documents, to me

 9   or the accountant forward the tax return.                         I'm not going

10   to tell the Court that because we live in an electronic

11   age.

12           But I would suggest, Judge, that in terms of the

13   pragmatic, the practicality of this litigation, the

14   disc -- we shouldn't have to go and produce documents

15   that don't have any bearing on the issues -- the issues

16   as they relate to this particular article.

17                   THE COURT:        Okay.      Thank you, Mr. Biss.              I

18   guess with respect to the relevance of it, I guess I'm

19   not really buying your argument about that.

20           In terms of the proportionality, since you don't

21   quite know at this point what records they really have,

22   I'm not sure that you've established that I -- that

23   there's a burden or some documents that seem to be fairly

24   easily produced.

25           So I guess at least a crystal ball reading on the

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 27 of 48
                                                           the transcript.
                                                                                         28



 1   time period at this point is that I don't -- I don't

 2   think that objection is valid.

 3           In terms of the proposed redactions, I think we

 4   discussed that in terms of what the protective order

 5   would be and the need to keep those -- that information

 6   secure.       I think it's obvious to everybody, but I think,

 7   you know, redacting them, the records, doesn't seem

 8   appropriate if they're otherwise secure.                         They will need

 9   to be redacted if anything's filed or be filed under seal

10   to make sure that those records, those Social Security

11   numbers, et cetera, stay confidential.

12           The records concerning the subsidies, I know that --

13   new one for me.           It seems the crystal ball is a bit

14   cloudy on that.           You want to address that a little bit

15   for me, Mr. Boyer?

16                   MR. BOYER:        Certainly, Your Honor.               My

17   understanding is that when it comes to applications or

18   (insufficient audio) applications for stimulus

19   (insufficient audio) including stimulus applications or

20   stimulus funds related to COVID or whatever it may be,

21   businesses have to make representations concerning what

22   their workforce is, the number of people in their

23   workforce, associated expenses, et cetera.

24           This is an opportunity -- in this situation where we

25   have a significant dispute about truth or falsity of the

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 28 of 48
                                                           the transcript.
                                                                                         29



 1   reporting and it goes to questions as to who was on the

 2   workforce, how many people are on the workforce, who are

 3   they representing, what context are their workers, this

 4   is a -- what we think to be a not difficult to deduce,

 5   readily ascertainable, and presumably a pretty discrete

 6   batch of documents in the form of applications and

 7   whatever related documents in response that they got that

 8   would allow us to review and then corroborate that

 9   against the other underlying employment records that they

10   were producing.

11           That's what we're trying to accomplish with the

12   subsidies.         That's why we say it goes to the truth --

13   subsidy and stimulus fund documents.                      That's why we say

14   it goes to the truth or falsity, and we think it's,

15   again, a reasonable request, not disproportionate, should

16   not be an undue burden, and would, of course, be treated

17   with the -- I mean, actually some of these things

18   ultimately (insufficient audio) filed with government

19   authorities and what not but still where appropriate

20   would be treated with the utmost care as necessary.

21                   THE COURT:        Well, why wouldn't just the

22   portions of those records that particularly pertain to

23   the labor force and roster of employees as opposed to,

24   you know, payments that the plaintiffs have received and,

25   you know, I guess my concern is whether this is news

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 29 of 48
                                                           the transcript.
                                                                                           30



 1   gathering or this is related to the lawsuit.                           Maybe

 2   that's not the best, most diplomatic way to put it.                                 But

 3   part of it seems to be related to the labor force and

 4   roster of employees but maybe not what stimulus funds or

 5   subsidies that the plaintiffs have received.                           Maybe those

 6   could be provided without providing all of the documents

 7   you've requested.            At least that's what occurs to me

 8   reading this.

 9           Mr. Biss, did you want to address this one?

10                   MR. BISS:        Sure, Judge.         I don't think it's

11   relevant at all.            I mean, how could -- how could

12   something that happened in 2020, COVID payments, PPP

13   payments, how could that be relevant at all to this case?

14   I mean, that's like -- that's like saying that next year

15   if we have a COVID 2 that if they apply for something

16   next year that's going to be relevant as well and I would

17   need to supplement.             It has no bearing on this case.

18           So none of these issues, none of these documents,

19   subsidies are relevant at all.                   Their labor force right

20   now is not relevant.              It's not relevant to what the

21   article is all about.              It has no -- no bearing on it

22   whatsoever.         And -- and it's completely cumulative.                          This

23   information is cumulative of the other documents, that

24   is, the documents that they had requested, I-9s, wage

25   reports, and other documents.                   It's just -- it's

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 30 of 48
                                                           the transcript.
                                                                                         31



 1   completely cumulative.

 2           And so I would object on the grounds of, number one,

 3   it's not relevant to this case at all.                        And number two,

 4   it's completely cumulative.                  And its relevance, Judge,

 5   even if it is relevant, even if what hap -- what their

 6   workforce is in 2020 is relevant, it's marginal.                             It's so

 7   marginal.        The relevance is so marginal of these

 8   documents themselves.

 9           For instance, Your Honor pointed out that -- you

10   know, how much money -- if they got money, how much money

11   they got, how much -- what they made -- what their PPP

12   applications say, these types of things.                         It's just --

13   it's just so marginally relevant that I would suggest

14   that it really -- we're really going very far away from

15   the concept of proportionality under 26(b)(1).                            And I

16   would ask just the Court to consider that.                          I mean, Your

17   Honor -- Your Honor I think alluded to this -- the

18   question whether this is just part of current news

19   gathering, whether there's some issue that someone's

20   going to write an article about how much PPP money was

21   paid to NuStar.           I mean, again, they could have written

22   that article earlier this year.

23                   THE COURT:        Yeah, I probably shouldn't have --

24   I didn't mean to even inadvertently suggest that the

25   lawyers involved in this case are involved in news

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 31 of 48
                                                           the transcript.
                                                                                         32



 1   gathering.         That wasn't fair of me.

 2           Mr. --

 3                   MR. BISS:        And I didn't hear you to suggest

 4   that, Judge.          My suggestion is, look, if it's a

 5   newsworthy event and it's newsworthy, that's a totally

 6   different issue than whether or not it's relevant to the

 7   issues in this case.              This case involves an article

 8   published in 2018.             It doesn't involve PPP application

 9   and payments from the COVID fund or whatever it's called

10   in 2020.        It's just -- it's just -- to me there's just no

11   connection whatsoever between the two of them.                            And

12   requiring, you know, my clients to go -- go locate these

13   documents and produce them, again, is -- it's burdensome.

14   And, again, there has to be sort of a connection between

15   the burden and the relevance, and here there's just no

16   relevance.

17                   THE COURT:        Mr. Boyer, do you mind --

18                   MR. BISS:        You know, and again, I would ask the

19   Court to consider that in terms of the production of

20   documents in this case because there's been a hundred so

21   far -- over a hundred requests for production of

22   documents.         It's a huge, huge, huge undertaking.                      And

23   basically we're going to be producing everything that we

24   have that's relevant to the issues of whether or not

25   NuStar hired illegal workers.                   That's really the issue

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 32 of 48
                                                           the transcript.
                                                                                         33



 1   and whether they knew it.

 2           But the PPP stuff in 2020 doesn't really help us,

 3   doesn't really help them at all.                    It's not going to --

 4   even if it shows the workforce, it doesn't really get to

 5   what the issues are in this case.                     So that's my response,

 6   Your Honor.         Thank you.

 7                   THE COURT:        Mr. Boyer, if you could maybe just

 8   briefly address so I understand how sort of post-article

 9   records of subsidies or PPE purchases might be relevant

10   to the case.

11                   MR. BOYER:        Absolutely, Your Honor.               And there

12   are two reasons that it's relevant to the case.                            First,

13   it's to the financial performance after -- after the

14   article ran which goes to the damages.                        I was taking a

15   look earlier today at plaintiffs' initial disclosures.

16   They claim, if I'm not mistaken, something to the tune of

17   25 million dollars in -- I think it was economic, slash

18   reputational injury.              We have the abil -- we need to

19   understand the extent to which their business has

20   sustained damage (insufficient audio) if it has at all

21   since publication of the article and what representations

22   they've made about the cause of any drops in performance.

23           So right off the bat, the financial information

24   that's reflected in PPP applications would go directly to

25   that issue of damages.               That's one point.

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 33 of 48
                                                           the transcript.
                                                                                         34



 1           Another point is that representations (insufficient

 2   audio) that would be in a post-publication (insufficient

 3   audio) would also speak to the truth or falsity of the --

 4   of the underlying allegation -- ex -- of the reporting,

 5   excuse me.         The representations concerning the workforce

 6   in 2019 or 2020, assuming the workforce would be

 7   relatively stable over time, should align with

 8   representations previously, and it gets back to the point

 9   about corroborating and understanding and confirming the

10   accuracy of the documents we receive about the workforce

11   at the time of the publication.

12           I would also note that if there happens to be some

13   sort of sea change in who's working and what the roster

14   of employees are or who's being represented to what, that

15   raises very interesting questions that are worth

16   exploration as well in this case in which the question is

17   whether the workers are undocumented.                       And that is going

18   to almost certainly be proven by circumstantial evidence

19   that's going to be derived in this case.

20           These inconsistencies across financial documents are

21   going to be highly relevant to that.                      And the mere fact

22   that a document happens to have been created after 2018

23   doesn't mean that it isn't probative or relevant to what

24   the state of affairs was as to the date of publication in

25   2018.

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 34 of 48
                                                           the transcript.
                                                                                           35



 1           It's also an interesting question which we've been

 2   trying to grapple with over here, and I think it's --

 3   it's that if -- if we were to develop evidence in this

 4   case that there was some sort of change in the workforce

 5   after (insufficient audio) change in the workforce

 6   demonstrated that there were undocumented workers, it

 7   raises another damages question as to the extent to which

 8   plaintiff was damaged by the publication as opposed to

 9   what they ultimately ended up coming to pass.

10           But that's sort of a tertiary issue.                      I think these

11   documents are squarely issue -- squarely relevant both

12   for the damages point, and they are squarely relevant to

13   our corroborating statement (insufficient audio) as of

14   September 30, 2018, the date of publication.

15                   THE COURT:        Okay.      Thank you, Mr. Boyer.              You

16   make good points about why those records would be

17   pertinent to cal -- things like calculation of damages

18   and conceivably even about what the workforce was in the

19   relevant time period.              So I would -- I would be inclined

20   to permit discovery of those as well as the bank

21   statements relate to damages and the other issues

22   mentioned here in the correspondence.

23           I apologize I'm moving on a little -- trying to move

24   on a little more quickly here for some other time

25   constraints I have.             But turning to the issues bearing on

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 35 of 48
                                                           the transcript.
                                                                                         36



 1   the plaintiffs' reputation, I think the time period

 2   again, I think likely to be appropriate as well as the

 3   customer list and trade organizations, you know, I know

 4   health and medical records are certainly sensitive, and I

 5   guess to the extent that they're make -- the plaintiffs

 6   are making claims that they suffered mental anguish or

 7   suffered any physical conditions, generally the Iowa law

 8   permits for discovery of those.                    And there are cases I'm

 9   aware of where the plaintiffs choose to stipulate that

10   they're not seeking those sort of damages and then the

11   parties agree or the Court can order that that wouldn't

12   be relevant.          But if they are making those claims, then

13   there's some legitimate inquiry that can be made into

14   those -- into those records.

15           Turning to the trade organizations, I guess that

16   would be something that I would think the inquiry would

17   be legitimate.           You know, the one thing I've got a big

18   question mark here in my notes is this about the funders

19   of the action.           And I'll just tell you my crystal ball is

20   very -- is blank on this one.                   I think I -- this looks

21   like a sensitive topic that you could approach from a

22   number of angles.            It's new to me, and I'm not going to

23   suggest to either party that I have the answer to that at

24   my fingertips.           And I don't think it's been briefed, and

25   I don't think I'm going to invite Mr. Biss to have to

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 36 of 48
                                                           the transcript.
                                                                                         37



 1   deal with this one on the fly where he hasn't written a

 2   specific response that I've seen.                     It's probably

 3   something more complicated than we can probably take up

 4   at this conference today.

 5           So I'm going to kind of leave that one for the

 6   parties to further meet and confer if they can and try to

 7   resolve it.         And if they can't, it might be something

 8   that you're going to have to brief.

 9                   MR. BISS:        Judge, this is Steve Biss.                May I be

10   briefly heard on that?

11                   THE COURT:        You certainly may.

12                   MR. BISS:        Judge, this is not a case where the

13   plaintiffs are requesting attorneys' fees or they can

14   recover attorneys' fees under Iowa law at all.                            So why

15   would the identity of anyone, if there is someone who's

16   funding the litigation, why would it be -- why would it

17   have any relevance at all?                 There's no contract that

18   provides for attorneys' fees.                   There's no statute.             It's

19   a common law defamation claim.

20           I mean, I understand there's a prurient interest

21   across the country as to who is paying legal fees to me.

22   And when we talked about this on Saturday, I suggested to

23   counsel in sort of a joking way but they could go -- they

24   could go look at various Twitter accounts that have been

25   set up.       For instance, there's one called Devin Lawsuits,

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 37 of 48
                                                           the transcript.
                                                                                         38



 1   and all these people do all day is wonder and speculate

 2   about who's paying legal fees to me.

 3           But that prurient interest or that speculative

 4   interest out there in the world as to who maybe is paying

 5   me legal fees, in this case, in the case that we're here

 6   for, thankfully, it's not relevant.                      It doesn't matter

 7   because my clients aren't going to be entitled to -- are

 8   not requesting and are not going to be entitled to the

 9   payment of their legal fees.                  I mean, I wish they were.

10   But they're not -- they're not -- in this particular case

11   they're not.

12           So that request should be struck -- that request

13   should not be granted.               I mean, the -- some of the --

14   I've heard here, Your Honor, some of the documents -- and

15   we'll produce what we have on the subsidies and on trade

16   organizations to the extent any of this exists.                            But

17   they're really on a fishing expedition on a lot of this

18   stuff and especially on the funding.                      It's not even a

19   fishing expedition for documents that could be calculated

20   to lead to the discovery of admissible evidence in the

21   case.

22           So I just want to make that response.                       And I would

23   like to reserve the right to do some research on it if

24   necessary.         But I think that's an easy one to see that

25   they're -- that that's just speculative, that it doesn't

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 38 of 48
                                                           the transcript.
                                                                                         39



 1   really have any relevance to damages.                       It doesn't have

 2   any relevance to any issue in the case, couldn't help

 3   them at all.

 4                   THE COURT:        Well, I will -- I will say this.                  I

 5   try to think about all the lawsuits that I worked on for

 6   25 years in pra -- private practice and cases I was

 7   really curious about how the other side was getting paid

 8   or what the other side was getting paid.                         But I don't

 9   think I ever was able to formulate a legitimate basis to

10   force them to tell me who was paying or how they were

11   getting paid.          And that's one of the reasons I'm saying

12   that my crystal ball doesn't tell me anything about how

13   this comes out.           I'll just say it's a rare animal as far

14   as I recall, but I'm not going to try to resolve it

15   today.       That's for sure.

16           Is -- and I guess I -- you know, to be clear here, I

17   told you how I'm likely to rule, and so I hope you can

18   use that in your further discussions, your meet and

19   confer and overcoming some of these discovery hurdles so

20   you can narrow down the issues.                    But I guess I would try

21   to be clear I haven't ruled formally on any of the

22   objections that are being made to those issues we just

23   talked about.

24           I'm at the end of Mr. Boyer's letter, and I just

25   want to make sure that there wasn't something else that

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 39 of 48
                                                           the transcript.
                                                                                         40



 1   people thought we were going to visit about this morning

 2   that I've missed.            On behalf of the plaintiff, was there

 3   something else that you thought we were going to take up

 4   today?

 5                   MR. BISS:        No.    I think the only -- the last

 6   point would be this, Judge, and again, in terms of the

 7   plaintiffs' position on the scheduling order was, you

 8   know, we do -- we are suffering damage every day.                             We

 9   made this argument to the Court before.                        Every day this

10   article remains up, we're getting threats.                          We're getting

11   more and more Twitter -- publications on Twitter about

12   how we're breaking the law and things like that.                             And

13   that -- that does go directly to our damages.

14           I just want to get a sense of when we could get

15   documents, when we could start getting documents flowing.

16   I mean, I know the Court's going to work on that -- that

17   sched -- on the protective order.                     But I think at this

18   point in time we can anticipate that the scheduling or --

19   the protective order's going to be entered.                          And I just

20   wanted to get a sense of when the Court would like us to

21   start getting these documents flowing back and forth.                               We

22   can start a rolling production between counsel but -- of

23   certain documents, but we'd like to get going with the

24   documents.         We'd like to get deposition dates set in

25   place.       Counsel's schedule always -- you know, they're

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 40 of 48
                                                           the transcript.
                                                                                         41



 1   always -- they always change almost on a daily basis.

 2   Mine does.         But, you know, we'd like to go ahead and get

 3   some deposition dates scheduled, and that was part of our

 4   motion.

 5           Again, I mean, there are some issues that we're

 6   going to have to keep talking about.                      But -- and there

 7   are some things that I think we can -- we can -- you

 8   know, counsel can get together and get deposition dates

 9   scheduled and that type of thing.                     So that would be the

10   only thing that I would add to the conversation.

11                   THE COURT:        All right.         Thank you, Mr. Biss.

12   In terms of me getting a protective order out, I'm hoping

13   to get that out before the end of the week or early next

14   week.      Depends on when I can get to it.                    And it's

15   probably going to look much like what you've seen or

16   consistent with what we've talked about this morning.

17           In terms of when you're going to get those documents

18   flowing, I know you've got your concerns about the

19   security of those documents.                  And so I suppose you're

20   going to have to get that sorted out to some extent.

21   Maybe there are some categories of documents that are

22   less sensitive than others, and those can move sooner.

23           I would guess that you're each going to want to have

24   reviewed the other party's documents to some extent for

25   certain depositions.              But I encourage people to get --

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 41 of 48
                                                           the transcript.
                                                                                         42



 1   get right after it.             Every minute I spent in private

 2   practice arguing about whose deposition should go first

 3   was a complete waste of time.

 4           I'll also encourage the parties to use Zoom or

 5   whatever video platform they can make use of during the

 6   pandemic.        The people are using that all over now for

 7   their depositions, and I've been encouraging it for

 8   months and telling people that it's not going to be an

 9   excuse to get an extension of discovery deadlines if you

10   haven't been using technology to overcome the coronavirus

11   impediments to it.

12           So I can't give anything more specific about when

13   your depositions are going to start, Mr. Biss, but I

14   think the sooner the better and the sooner the better

15   also for the documents as soon as you can get the

16   precautions in place.

17           For the defendants, is there anything else that you

18   thought we were going to visit about this morning?

19                   MR. GIUDICESSI:           Go ahead, Nate.           Judge, this

20   is Mike Giudicessi.             I'll follow up after Nate.

21                   MR. BOYER:        Oh, thank you, sir.             Your Honor, a

22   couple points.           One, not only do we share plaintiffs'

23   eagerness to get going on document production, but we're

24   extremely eager to see plaintiffs' documents.                           So I'm

25   happy to hear that both sides are aligned on moving

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 42 of 48
                                                           the transcript.
                                                                                         43



 1   quickly, and we'll be reaching out to Mr. Biss to make

 2   sure we got everything lined up there and we're producing

 3   and getting the ball rolling as soon as possible is one

 4   thing.

 5           Second thing, there were a couple things at the end

 6   of the letter that were worth just making sure we talked

 7   about before we closed up conversation.                        The first was

 8   the first paragraph under a section called Updated

 9   Responses.

10           I take from what happened here today that there

11   might be some value -- well, I guess it all turns on if

12   plaintiffs agree with where things are.                        First of all,

13   there might be some value in plaintiff updating and

14   revising -- or plaintiffs updating and revising their

15   responses so that they correspond to what the likely

16   outcome is here assuming it doesn't result in motion

17   practice.

18           But I guess that's one question I just want to make

19   sure the Court or see if the Court agrees with that if

20   plaintiff should revise their response and objections to

21   correspond to things like time frame if, in fact, the

22   parties are going to proceed on that ground based on the

23   guidance we got here today.

24           And then the second thing is that the last

25   paragraph -- and this is something which I've never done

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 43 of 48
                                                           the transcript.
                                                                                         44



 1   before in a case and I appreciate's unusual.                           But we are

 2   a little concerned on the defendants' side that this case

 3   could use a little bit of guidance throughout discovery

 4   and there might be some wisdom to having status

 5   conferences on the schedule as we go.                       I would certainly

 6   defer to the Court, obviously defer to the Court on

 7   whatever the Court wants to do there.                       But I at least

 8   wanted to make sure the Court saw that note in our letter

 9   at the very end to see if the Court thinks there's value

10   in putting status conferences on the calendar on a

11   periodic basis throughout the course of discovery here.

12                   THE COURT:        Okay.      Thank you for those

13   suggestions.          First in terms of the updated responses,

14   I'll leave that to Mr. Biss's discretion.                         They're his

15   responses.         I made probably some fairly helpful

16   predictions I hope about what would happen and what

17   objections I might uphold.                 But as I told him, you know,

18   he has a right to brief those if he thinks he needs to

19   and doesn't necessarily have to believe the readings in

20   the crystal ball so -- but, you know, use his

21   professional judgment I assume, and he'll update those to

22   narrow down the issues as far as he thinks he can.

23           I have not routinely scheduled or put periodic

24   scheduling conferences.                This case might warrant it, and

25   I'll give that some further thought.                      It's been my

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 44 of 48
                                                           the transcript.
                                                                                         45



 1   practice to hold them as needed usually when I'm alerted

 2   by counsel that we need to.                  But maybe this case merits

 3   that, and I'll think about it further.

 4           One other thing that occurred to me while you were

 5   talking, Mr. Boyer, do the parties agree that the motion

 6   to compel can be denied without prejudice to refiling as

 7   moot based on the parties having met and conferred on it?

 8                   MR. BISS:        Judge, this is Steve Biss.

 9   There's -- yes, with one -- with only one caveat, and

10   that is the privilege list.                  They still have not produced

11   a privileged list.             My understanding is in addition to

12   documents that they are going to -- that they are going

13   to produce pursuant to the protective order, they are

14   going to withhold some documents, and I think the one

15   category I remember is apparently there were attorneys

16   involved in the drafting of the article or the editing of

17   the article before it was published.                      So there may be

18   documents they withhold (insufficient audio) privilege.

19   And I would ask the Court to direct them to file -- any

20   privileges they're going to produce to file that within

21   ten days.        It seems to me there's been plenty of time to

22   get a good handle on documents that are going to be

23   withheld.        So that's the only part of the motion to

24   compel that is -- sort of from my perspective remains

25   unresolved.

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 45 of 48
                                                           the transcript.
                                                                                          46



 1                   THE COURT:        Is that a reasonable time frame to

 2   get a privileged list put together, Mr. Boyer?

 3                   MR. BOYER:        When it comes to -- yes,

 4   (insufficient audio) clear.                  The document requests at

 5   issue that are the subject of -- with one -- there's two

 6   requests that are addressed to Hearst.                        The vast majority

 7   of the questions were addressed to Mr. Lizza who is not

 8   with Hearst and at the relevant time was engaged as a

 9   freelancer.

10           I see no problem with getting a privileged log out

11   for Mr. Lizza within ten days.                   And to be honest, as I

12   sit here right now, I don't even know if we have anything

13   at this point that will be logged in light of the

14   resolutions of the issues concerning reporter's

15   privilege.         So that's Mr. Lizza.

16           With regard to Hearst, we'd ask for a little more

17   time.      For one, there are only two requests that concern

18   Hearst, and it's not entirely clear that they would have

19   all (insufficient audio) documents.                      There were follow-on

20   requests that were addressed to Hearst which we've been

21   responding to.           Tuesday we got some responses out.                     We

22   have some on Friday.              We're actively gathering documents

23   preparing them for production.                   For Hearst I might

24   request something closer to 21 days in order to get out

25   the privileged log, and that would be helpful on our

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 46 of 48
                                                           the transcript.
                                                                                         47



 1   side.

 2                   THE COURT:        Okay.

 3                   MR. BISS:        Judge, I agree with that.                I think

 4   that's reasonable.

 5                   THE COURT:        All right.         So the order with

 6   respect to the motion to compel, we'll simply deny it as

 7   moot based on the parties meeting and conferring and

 8   the -- an order that the Defendant Lizza will provide a

 9   privileged log within 10 days and Defendant Hearst within

10   21 days.        So I think that wraps up that piece of it.

11           Mr. Giudicessi, did you still have something that

12   you wanted to ask or share with the group?

13                   MR. GIUDICESSI:           Yes, Your Honor.           And I'll be

14   very brief.         Thank you.         And by the way, thank you for

15   extending this and dealing with all these issues for us.

16   The crystal ball's very helpful to both sides I think.

17           When we -- when we drafted the protective order, we

18   thought that paragraph 14 would permit either side to

19   make future filings under seal without a separate motion

20   as required by the local rule.                   I think we just want to

21   make sure that as we go forward that we're doing it in

22   the way that you would like us to and that the rules

23   require us to.

24           So the question is do we need to make any future

25   filings under seal with a separate motion to seal, or may

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 47 of 48
                                                           the transcript.
                                                                                         48



 1   we simply file them under seal and reference the

 2   protective order?

 3                   THE COURT:        I think you can do the latter

 4   safely.       I'm looking at paragraph 14.

 5                   MR. GIUDICESSI:           Perfect.       Thank you, Your

 6   Honor.

 7                   THE COURT:        You're welcome.           I'm thinking of

 8   retiring my crystal ball.                 I think everybody's getting

 9   tired of that analogy.               I'm going to get out some tea

10   leaves or a Ouija board for the next one of these.

11                   MR. BISS:        I like crystal ball, Your Honor.                   I

12   think that's a good one.

13                   THE COURT:        All right.         Maybe I'll -- maybe

14   I'll keep it.

15           All right.        Thanks, everybody, for your time this

16   morning.        I think it's been productive, and we can get

17   back together as needed, and I'll give some thought to

18   scheduling regular monthly meetings for us.                          But that

19   will conclude our hearing.                 Thanks.

20                   (The hearing was concluded at 10:07 a.m.)

21
                            CERTIFICATE
22            I certify that the foregoing is a correct
     transcript to the best of my ability from the digital
23   recording of proceedings in the above-entitled matter.
           S/Shelly Semmler               1-9-21
24        Shelly Semmler, RMR, CRR         Date

25

            Contact Shelly Semmler at 712-233-3846 or shelly_semmler@iand.uscourts.gov
Case 5:20-cv-04003-CJW-MAR        Document
                            to purchase      67 Filed
                                        a complete      01/12/21
                                                   copy of          Page 48 of 48
                                                           the transcript.
